Jackson, Chief Justice.
The defendant was found guilty of larceny from the *787house, and comes to this court on a single exception presented by his counsel.
That is, 1 hat a witness* was allowed to testify that “ sometime atier Christmas, defendant came to see my husband and. said, ‘ Bill, you presented me at court. Now, if you swear to the tracks, I’ll be hurt, and if you don’t, I won’t be hurt. Now, I want you to go to my lawyers and swear them tracks did not get the cotton. I had rather pay a bale of cotton, or a hundred dollars, than for you to do it.’ ” Defendant’s counsel objected,on the ground that, if the evidence was in tlxe nature of confessions, he desired to examine the witness, in the absence of the jury, as to its admissibility; and further, that it was in the nature of a confession without more. On this, error is assigned here. There is none.
Judgment affirmed.

 The witness was the wife of the owner of the stolen property. The defendant was tried on a special presentment.